Exhibit 99.1 News Release For Immediate Release TearLab Corporation Reports 2011 Financial Results San Diego, CA —March 22, 2012— TearLab Corporation (NASDAQ:TEAR; TSX:TLB) (“TearLab” or the “Company”) today reported its consolidated financial results for the quarter and the year ended December 31, 2011.All dollar amounts are expressed in U.S. currency and results are reported in accordance with United States generally accepted accounting principles. For the three months ended December 31, 2011, TearLab’s net revenues were $499,000 as compared to $798,000 for the same period in 2010.The Company’s net loss for the three months ended December 31, 2011 was approximately $3.5 million, or $0.17.This included approximately $0.7 million in non-cash expense related to the revaluation of warrants arising from the June 2011 private placement financing.The loss for the three months ended December 31, 2010 was $0.9 million, or $0.06 per share. For the year ended December 31, 2011, TearLab’s net revenues were $2,124,000 as compared to $1,701,000 for the same period in 2010.The Company’s net loss for the year ended December 31, 2011 was approximately $8.8 million, or $0.50 per share.For the year ended December 31, 2010, the loss was $6.7 million, or $0.47 per share.2011 cash used in operating activities was approximately $6 million. As of December 31, 2011, TearLab had $2.8 million in cash and cash equivalents. “In many respects, we just crossed the starting line with the FDA’s issuance of CLIA waiver at the end of January 2012.CLIA waiver was the final approval needed for our full commercialization of the TearLab® Osmolarity System in the U.S., and it came together with Medicare reimbursement of $46.80 per patient across all U.S. states.The fact that fourth quarter 2011 revenues grew sequentially by 50% over the previous quarter, despite the fact that we could only sell our device to labs and lab directors throughout the year, serves as an early indication that our new “3/15” and “3/24” marketing programs represent a great value proposition for our customers.Indeed, based on early sales activity in the few weeks since CLIA waiver was received, we remain confident that the adoption curve of this groundbreaking test will steepen significantly in 2012," commented Elias Vamvakas, TearLab’s Chief Executive Officer. Conference Call and Webcast Information TearLab will hold a conference call to discuss these results today, March 22, at 8:30am Eastern Time at 877-303-1596.The call will also be broadcast live and archived on TearLab's website at www.tearlab.com under the "webcasts" link in the Investor Relations section.For those wishing to listen to a recording of the call via telephone, a replay will be made available as soon as possible after the conclusion of the live call and will remain posted for a period of seven days. To listen to the recording, simply telephone (Toll free) 855-859-2056 or (Toll) 404-537-3406 and enter reservation #60757543 when prompted. About TearLab Corporation TearLab Corporation (www.tearlab.com) develops and markets lab-on-a-chip technologies that enable eye care practitioners to improve standard of care by objectively and quantitatively testing for disease markers in tears at the point-of-care.The TearLab Osmolarity Test, for diagnosing Dry Eye Disease, is the first assay developed for the award-winning TearLab Osmolarity System.Headquartered in San Diego, CA, TearLab Corporation's common shares trade on the NASDAQ Capital Market under the symbol 'TEAR' and on the Toronto Stock Exchange under the symbol 'TLB'. Forward-Looking Statements This press release may contain forward-looking statements.These statements relate to future events and are subject to risks, uncertainties and assumptions about TearLab. Examples of forward-looking statements in this press release include statements regarding future success of our “3/15” and “3/24” marketing programs, the future commercial adoption of the TearLab® Osmolarity System and the related impact on our sales. These statements are only predictions based on our current expectations and projections about future events.You should not place undue reliance on these statements. Actual events or results may differ materially.Many factors may cause our actual results to differ materially from any forward-looking statement, including the factors detailed in our filings with the Securities and Exchange Commission and Canadian securities regulatory authorities, including but not limited to our annual and quarterly reports on Forms 10-K and 10-Q. We do not undertake to update any forward-looking statements. CONTACTS: Investors: Stephen Kilmer (905) 906-6908 skilmer@tearlab.com Media: Leonard Zehr Managing Director Kilmer Lucas Inc. (905) 486-1158 len@kilmerlucas.com TearLab Corp. CONSOLIDATED STATEMENTS OF OPERATIONS (expressed in U.S. dollars except number of shares) ($ 000’s) Three months ended December 31 Year endedDecember 31 Revenue $ Cost of goods sold Gross profit 90 Operating expenses Amortization of intangible assets General and administrative Clinical, regulatory and research & development Sales and marketing Total operating expenses Loss from operations ) Other income (expenses) ) ) Net loss ) Weighted average number of shares outstanding – basic and diluted Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) TearLab Corp. CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars) ($ 000’s) December 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Due from related parties, net 4 Inventory, net Prepaid expenses Other current assets 11 33 Total current assets Fixed assets, net Patents and trademarks, net Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Due to stockholders 28 28 Deferred revenue — Obligations under warrants 39 Notes payable and accrued interest — Total current liabilities Stockholders’ equity Capital stock Preferred Stock, $0.001 par value, 10,000,000 authorized none outstanding — — Common stock, $0.001 par value, 65,000,000 authorized, 20,414,993 issued and outstanding at December 31, 2011 and 40,000,000 authorized, 14,775,366 issued and outstanding atDecember 31, 2010 20 15 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $
